         

EXHIBIT 10.2
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS.
WARRANT AGREEMENT
To Purchase Shares of the Common Stock of
ANTHERA PHARMACEUTICALS, INC.
Dated as of March 25, 2011 (the “Effective Date”)
     WHEREAS, Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), has entered into a Loan and Security Agreement of even date herewith
(the “Loan Agreement”) with [______________________] (the “Warrantholder”);
     WHEREAS, the Company desires to grant to Warrantholder, in consideration
for, among other things, the financial accommodations provided for in the Loan
Agreement, the right to purchase shares of its Common Stock (as defined below)
pursuant to this Warrant Agreement (the “Warrant”);
     NOW, THEREFORE, in consideration of the Warrantholder executing and
delivering the Loan Agreement and providing the financial accommodations
contemplated therein, and in consideration of the mutual covenants and
agreements contained herein, the Company and Warrantholder agree as follows:
          SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.
     For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
[_________________________] ([___________]) fully paid and non-assessable shares
of the Common Stock at the Exercise Price (as defined below). The number and
Exercise Price of such shares are subject to adjustment as provided in
Section 8. As used herein, the following terms shall have the following
meanings:
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Acknowledgment of Exercise” has the meaning given to it in Section 3(a).
“Act” means the Securities Act of 1933, as amended, and as the same may be in
effect from time to time.
“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as the same may be amended from time to time.
“Claims” has the meaning given to it in Section 12(p).
“Common Stock” means the Company’s common stock, $0.001 par value per share.

 



--------------------------------------------------------------------------------



 



“Company” has the meaning given to it in the preamble to this Warrant.
“Effective Date” has the meaning given to it in the preamble to this Warrant.
“Exercise Price” means $6.00.
“Lender” has the meaning given to it in the Loan Agreement.
“Loan Agreement” has the meaning given to it in the preamble to this Warrant.
“Merger Event” means (a) a merger or consolidation involving the Company in
which (i) the Company is not the surviving entity, or (ii) the outstanding
shares of the Company’s capital stock are otherwise converted into or exchanged
for shares of capital of another entity; or (b) the sale of all or substantially
all of the assets of the Company.
“Net Issuance” has the meaning given to it in Section 3(a).
“Notice of Exercise” has the meaning given to it in Section 3(a).
“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price as of the relevant time multiplied by the number of
shares of Common Stock requested to be exercised under this Warrant pursuant to
such exercise.
“Rules” has the meaning given to it in Section 12(q).
“Transfer Notice” has the meaning given to it in Section 11.
“Warrant” the meaning given to it in the preamble to this Warrant.
“Warrant Term” has the meaning given to it in Section 2.
“Warrantholder” has the meaning given to it in the preamble to this Warrant.
          SECTION 2. TERM OF THE AGREEMENT.
     Except as otherwise provided for herein, the term of this Warrant (the
“Warrant Term”) and the right to purchase Common Stock as granted herein shall
commence on the Effective Date and shall be exercisable for a period ending
seven (7) years from the Effective Date.
          SECTION 3. EXERCISE OF THE PURCHASE RIGHTS.
     (a) Exercise. The purchase rights set forth in this Warrant are exercisable
by the Warrantholder, in whole or in part, at any time, or from time to time,
during the Warrant Term, by tendering to the Company at its principal office a
notice of exercise in the form attached hereto as Exhibit A (the “Notice of
Exercise”), duly completed and executed. Promptly upon receipt of the Notice of
Exercise and the payment of the Purchase Price in accordance with the terms set
forth below, and in no event later than three (3) days thereafter, the Company
shall issue to the Warrantholder a certificate for the number of shares of
Common Stock purchased and shall execute the acknowledgment of exercise in the
form attached hereto as Exhibit B (the “Acknowledgment of Exercise”) indicating
the number of shares which remain subject to future purchases, if any.
     The Purchase Price may be paid at the Warrantholder’s election either
(i) by cash or check, or (ii) by surrender of all or a portion of the Warrant
for shares of Common Stock to be exercised under this Warrant and, if
applicable, an amended Warrant representing the remaining number of shares
purchasable hereunder, as determined below (“Net Issuance”). If the

 



--------------------------------------------------------------------------------



 



Warrantholder elects the Net Issuance method, the Company will issue Common
Stock in accordance with the following formula:

             
X
  =   Y(A-B)
 
A    

Where:  X =    the number of shares of Common Stock to be issued to the
Warrantholder.              Y = the number of shares of Common Stock requested
to be exercised under this Warrant.              A = the fair market value of
one (1) share of Common Stock at the time of issuance of such shares of Common
Stock.     B =    the Exercise Price.

     For purposes of the above calculation, current fair market value of Common
Stock shall mean:
     (i) if the Common Stock is traded on the New York Stock Exchange, the
American Stock Exchange, any exchange operated by the NASDAQ Stock Market, Inc.
or any other securities exchange, the fair market value shall be deemed to be
the product of (x) the average of the closing prices over a five (5) day period
ending three (3) days before the day the current fair market value of the
securities is being determined and (y) the number of shares of Common Stock
subject to such exercise; or
     (ii) if at any time the Common Stock is not listed on any securities
exchange, the current fair market value of such Common Stock shall be the
product of (x) the highest price per share which the Company could obtain from a
willing buyer (not a current employee or director) for shares of Common Stock
sold by the Company, from authorized but unissued shares, as determined in good
faith by its Board of Directors and (y) the number of shares of Common Stock
subject to such exercise, unless the Company shall become subject to a Merger
Event, in which case the fair market value of Common Stock shall be deemed to be
the per share value received by the holders of the Company’s Common Stock on a
common equivalent basis pursuant to such Merger Event.
     Upon partial exercise by either cash or Net Issuance, the Company shall
promptly issue an agreement substantially in the form of the Warrant
representing the remaining number of shares purchasable hereunder. All other
terms and conditions of such agreement shall be identical to those contained
herein, including, but not limited to the Effective Date hereof.
     (a) Exercise Prior to Expiration. To the extent that the Warrantholder has
not exercised its purchase rights under this Warrant to all Common Stock subject
hereto, and if the fair market value of one share of the Common Stock is greater
than the Exercise Price then in effect, this Warrant shall be deemed
automatically exercised pursuant to Section 3(a) (even if not surrendered)
immediately before the expiration of the Warrant Term. For purposes of such
automatic exercise, the fair market value of one share of the Common Stock upon
such expiration shall be determined pursuant to Section 3(a). To the extent this
Warrant or any portion thereof is deemed automatically exercised pursuant to
this Section 3(b), the Company agrees to promptly notify the Warrantholder of
the number of shares of Common Stock, if any, the Warrantholder is to receive by
reason of such automatic exercise.

 



--------------------------------------------------------------------------------



 



          SECTION 4. RESERVATION OF SHARES.
     During the Warrant Term, the Company will at all times have authorized,
reserved and registered, as applicable, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights to purchase Common Stock
as provided for herein.
          SECTION 5. NO FRACTIONAL SHARES OR SCRIP.
     No fractional shares or scrip representing fractional shares shall be
issued upon the exercise of this Warrant, but in lieu of such fractional shares
the Company shall make a cash payment therefor upon the basis of the Exercise
Price then in effect.
          SECTION 6. NO RIGHTS AS SHAREHOLDER/STOCKHOLDER.
     This Warrant does not entitle the Warrantholder to any voting rights or
other rights as a shareholder/stockholder of the Company prior to the exercise
of this Warrant.
          SECTION 7. WARRANTHOLDER REGISTRY.
     The Company shall maintain a registry showing the name and address of the
registered holder of this Warrant. Warrantholder’s initial address, for purposes
of such registry, is set forth in Section 12(g). Warrantholder may change such
address by giving written notice of such changed address to the Company.
          SECTION 8. ADJUSTMENT RIGHTS.
     The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:
     (a) Merger Event. In connection with a Merger Event, to the extent that the
Warrantholder has not exercised its purchase rights under this Warrant to all
Common Stock subject hereto immediately prior to completion of the Merger Event,
and if the fair market value of the consideration to be received by one share of
the Common Stock in the Merger Event is greater than the Exercise Price then in
effect, then the Company shall cause this Warrant to be exchanged for the
consideration that Warrantholder would have received if Warrantholder chose to
exercise its right to have shares issued pursuant to the Net Issuance provisions
of this Warrant without actually exercising such right, acquiring such shares
and exchanging such shares for such consideration.
     (b) Reclassification of Shares. Except as set forth in Section 8(a), if the
Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
combination, reclassification, exchange, subdivision or other change.
     (c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased, and the number of shares of
Common Stock issuable upon exercise of this Warrant shall be proportionately
increased, or (ii) in the case of a combination, the Exercise Price shall be
proportionately increased, and the number of shares of Common Stock issuable
upon the exercise of this Warrant shall be proportionately decreased.
     (d) Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall:

 



--------------------------------------------------------------------------------



 



     (i) pay a dividend with respect to the Common Stock payable in Common
Stock, then the Exercise Price shall be adjusted, from and after the date of
determination of stockholders entitled to receive such dividend or distribution,
to that price determined by multiplying the Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after such
dividend or distribution; or
     (ii) make any other distribution with respect to Common Stock, except any
distribution specifically provided for in any other clause of this Section 8,
then, in each such case, provision shall be made by the Company such that the
Warrantholder shall receive upon exercise or conversion of this Warrant a
proportionate share of any such distribution as though it were the holder of the
Common Stock as of the record date fixed for the determination of the
stockholders of the Company entitled to receive such distribution.
     (e) [Intentionally omitted].
     (f) Notice of Adjustments. If: (i) the Company shall declare any dividend
or distribution upon its stock, whether in stock, cash, property or other
securities (assuming Warrantholder consents to a dividend involving cash,
property or other securities); (ii) the Company shall offer for subscription
prorata to the holders of any class of its stock any additional shares of stock
of any class or other rights; (iii) there shall be any Merger Event; (iv) the
Company shall sell, lease, license or otherwise transfer all or substantially
all of its assets; or (v) there shall be any voluntary dissolution, liquidation
or winding up of the Company; then, in connection with each such event, the
Company shall send to the Warrantholder: (A) at least ten (10) days’ prior
written notice of the date on which the books of the Company shall close or a
record shall be taken for such dividend, distribution, subscription rights
(specifying the date on which the holders of Common Stock shall be entitled
thereto) or for determining rights to vote in respect of such Merger Event,
dissolution, liquidation or winding up; and (B) in the case of any such Merger
Event, sale, lease, license or other transfer of all or substantially all
assets, dissolution, liquidation or winding up, at least ten (10) days’ prior
written notice of the date when the same shall take place (and specifying the
date on which the holders of Common Stock shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such Merger
Event, dissolution, liquidation or winding up).
     Each such written notice shall set forth, in reasonable detail, (i) the
event requiring the notice, and (ii) if any adjustment is required to be made,
(A) the amount of such adjustment, (B) the method by which such adjustment was
calculated, (C) the adjusted Exercise Price (if the Exercise Price has been
adjusted), and (D) the number of shares subject to purchase hereunder after
giving effect to such adjustment, and shall be given by first class mail,
postage prepaid, or by reputable overnight courier with all charges prepaid,
addressed to the Warrantholder at the address for Warrantholder set forth in the
registry referred to in Section 7.
     (g) Timely Notice. Failure to timely provide such notice required by
subsection (f) above shall entitle Warrantholder to retain the benefit of the
applicable notice period notwithstanding anything to the contrary contained in
any insufficient notice received by Warrantholder. For purposes of this
subsection (g), and notwithstanding anything to the contrary in Section 12(g),
the notice period shall begin on the date Warrantholder actually receives a
written notice containing all the information required to be provided in such
subsection (f).

 



--------------------------------------------------------------------------------



 



     SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
     (a) Reservation of Common Stock. The Common Stock issuable upon exercise of
the Warrantholder’s rights has been duly and validly reserved and, when issued
in accordance with the provisions of this Warrant, will be validly issued, fully
paid and non-assessable, and will be free of any taxes, liens, charges or
encumbrances of any nature whatsoever; provided, that the Common Stock issuable
pursuant to this Warrant may be subject to restrictions on transfer under state
and/or federal securities laws. The Company has made available to the
Warrantholder true, correct and complete copies of its Charter and current
bylaws. The issuance of certificates for shares of Common Stock upon exercise of
this Warrant shall be made without charge to the Warrantholder for any issuance
tax in respect thereof, or other cost incurred by the Company in connection with
such exercise and the related issuance of shares of Common Stock; provided, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer and the issuance and delivery of any certificate in a name other
than that of the Warrantholder.
     (b) Due Authority. The execution and delivery by the Company of this
Warrant and the performance of all obligations of the Company hereunder,
including the issuance to Warrantholder of the right to acquire the shares of
Common Stock, have been duly authorized by all necessary corporate action on the
part of the Company. This Warrant: (1) does not violate the Company’s Charter or
current bylaws; (2) does not contravene any law or governmental rule, regulation
or order applicable to it; and (3) does not and will not contravene any
provision of, or constitute a default under, any indenture, mortgage, contract
or other instrument to which it is a party or by which it is bound. This Warrant
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.
     (c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.
     (d) Issued Securities. All issued and outstanding shares of Common Stock,
Preferred Stock or any other securities of the Company have been duly authorized
and validly issued and are fully paid and nonassessable. All outstanding shares
of Common Stock, Preferred Stock and any other securities were issued in full
compliance with all federal and state securities laws. In addition, as of the
date immediately preceding the Effective Date:
     (i) The authorized capital of the Company consists of (A) 95,000,000 shares
of Common Stock, of which 32,926,100 shares are issued and outstanding, and
(B) 5,000,000 shares of Preferred Stock, of which no shares are issued and
outstanding.
     (ii) The Company has reserved 2,175,817 shares of Common Stock for issuance
under its 2005 Equity Incentive Plan (which it no longer issues awards under)
and 1,778,261 shares of Common Stock for issuance under its 2010 Stock Option
and Incentive Plan (which includes an automatic “evergreen” provision), plus any
shares reserved and unissued under our 2005 Equity Incentive Plan, under which
an aggregate of 2,432,931 options or other equity awards are outstanding. In
addition, there are warrants for the purchase of 4,557,136 shares of Common
Stock outstanding. There are no other options, warrants, conversion privileges
or other rights presently outstanding to purchase or otherwise acquire any
authorized but unissued shares of the Company’s capital stock or other
securities of the Company. The Company has no outstanding loans to any

 



--------------------------------------------------------------------------------



 



employee, officer or director of the Company, and the Company agrees not to
enter into any such loan or otherwise guarantee the payment of any loan made to
an employee, officer or director by a third party.
     (iii) Except as set forth in the Securities Purchase Agreement dated as of
September 20, 2010 by and between the Company and the investors party thereto,
no stockholder of the Company has preemptive rights to purchase new issuances of
the Company’s capital stock.
     (e) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Warrant will each constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(2) thereof, and
(ii) the qualification requirements of the applicable state securities laws.
     (f) Compliance with Rule 144. If the Warrantholder proposes to sell Common
Stock issuable upon the exercise of this Warrant, or the Common Stock into which
it is convertible, in compliance with Rule 144 promulgated by the SEC, then,
upon Warrantholder’s written request to the Company, the Company shall furnish
to the Warrantholder, within ten days after receipt of such request, a written
statement confirming the Company’s compliance with the filing requirements of
the SEC as set forth in such Rule, as such Rule may be amended from time to
time.
     (g) Information Rights. During the term of this Warrant, Warrantholder
shall be entitled to the information rights contained in Sections 7.1(b) and
7.1(c) of the Loan Agreement, and Sections 7.1(b) and 7.1(c) of the Loan
Agreement are hereby incorporated into this Warrant by this reference as though
fully set forth herein, provided, however, that the Company shall not be
required to deliver a Compliance Certificate once all Indebtedness (as defined
in the Loan Agreement) owed by the Company to Warrantholder has been repaid.
     (h) Listing of Shares. The Common Stock is listed for trading on The NASDAQ
Global Market as of the Effective Date and the Company shall maintain such
listing through the Warrant Term.
     (i) SEC Registration of Shares. Upon the earlier of (i) ninety (90) days of
the Effective Date and (ii) the date the Company files a resale registration
statement with the Securities Exchange Commission (the “SEC”) for the public
offering and sale of Common Stock, the Company shall prepare and file with the
SEC a registration statement covering the resale of the Common Stock issuable
hereunder for an offering to be made on a continuous basis under the Act and
applicable state securities laws. The Company shall use its commercially
reasonable efforts to maintain the registration of such Common Stock and ensure
it may be sold without restriction, in each case, until the earliest to occur of
the following: a sale pursuant to a registration statement or the date that all
Common Stock issuable hereunder becomes eligible for resale by non-affiliates
without volume or manner-of-sale restrictions pursuant to Rule 144, without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144 as determined by counsel to the Company
pursuant to a written opinion letter to such effect, addressed and reasonably
acceptable to the Company’s transfer agent.
     SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.
     This Warrant has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

 



--------------------------------------------------------------------------------



 



     (a) Investment Purpose. The right to acquire Common Stock or the Common
Stock issuable upon exercise of the Warrantholder’s rights contained herein will
be acquired for investment and not with a view to the sale or distribution of
any part thereof, and the Warrantholder has no present intention of selling or
engaging in any public distribution of the same except pursuant to a
registration or exemption.
     (b) Private Issue. The Warrantholder understands (i) that, subject to
Section 9(k) above, the Common Stock issuable upon exercise of this Warrant is
not registered under the Act or qualified under applicable state securities laws
on the ground that the issuance contemplated by this Warrant will be exempt from
the registration and qualifications requirements thereof, and (ii) that the
Company’s reliance on such exemption is predicated on the representations set
forth in this Section 10.
     (c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.
     (d) Risk of No Registration. Without in any way limiting the Company’s
obligations under this Warrant, including without limitation, Section 9(k)
above, the Warrantholder understands that if the Company does not register with
the SEC pursuant to Section 12 of the 1934 Act, or file reports pursuant to
Section 15(d) of the 1934 Act, or if a registration statement covering the
securities under the Act covering the Warrant and shares of Common Stock
issuable upon exercise of the Warrant is not in effect when it desires to sell
(i) the rights to purchase Common Stock pursuant to this Warrant or (ii) the
Common Stock issuable upon exercise of the right to purchase, it may be required
to hold such securities for an indefinite period. The Warrantholder also
understands that any sale of (A) its rights hereunder to purchase Common Stock
or (B) Common Stock issued or issuable hereunder which might be made by it in
reliance upon Rule 144 under the Act may be made only in accordance with the
terms and conditions of that Rule.
     (e) Accredited Investor. Warrantholder is an “accredited investor” within
the meaning of the Securities and Exchange Rule 501 of Regulation D, as
presently in effect.
     (f) No Short Sales. Warrantholder has not engaged, and will not engage, in
“short sales” of the Common Stock of the Company. The term “short sale” shall
mean any sale of a security which the seller does not own or any sale which is
consummated by the delivery of a security borrowed by, or for the account of,
the seller.
          SECTION 11. TRANSFERS.
     Subject to compliance with applicable federal and state securities laws,
this Warrant and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Warrant properly endorsed. Each taker and holder of this Warrant, by
taking or holding the same, consents and agrees that this Warrant, when endorsed
in blank, shall be deemed negotiable, and that the holder hereof, when this
Warrant shall have been so endorsed and its transfer recorded on the Company’s
books, shall be treated by the Company and all other persons dealing with this
Warrant as the absolute owner hereof for any purpose and as the person entitled
to exercise the rights represented by this Warrant. The transfer of this Warrant
shall be recorded on the books of the Company upon receipt by the Company of a
notice of transfer in the form attached hereto as Exhibit C (the “Transfer
Notice”), at its principal offices and the payment to the Company of all
transfer taxes and other governmental charges imposed on such transfer. Until
the Company receives such Transfer Notice, the Company may treat the registered
owner hereof as the owner for all purposes.

 



--------------------------------------------------------------------------------



 



          SECTION 12. MISCELLANEOUS.
     (a) Effective Date. The provisions of this Warrant shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Warrant shall be binding upon any
successors or assigns of the Company.
     (b) Remedies. In the event of any default hereunder, the non-defaulting
party may proceed to protect and enforce its rights either by suit in equity
and/or by action at law, including but not limited to an action for damages as a
result of any such default, and/or an action for specific performance for any
default where Warrantholder will not have an adequate remedy at law and where
damages will not be readily ascertainable. The Company expressly agrees that it
shall not oppose an application by the Warrantholder or any other person
entitled to the benefit of this Warrant requiring specific performance of any or
all provisions hereof or enjoining the Company from continuing to commit any
such breach of this Warrant.
     (c) No Impairment of Rights. The Company will not, by amendment of its
Charter or through any other means, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.
     (d) Additional Documents. The Company, upon execution of this Warrant,
shall provide the Warrantholder with certified resolutions with respect to the
representations, warranties and covenants set forth in Sections 9(a) through
9(d), 9(f) and 9(g). The Company shall also supply such other documents as the
Warrantholder may from time to time reasonably request.
     (e) Attorney’s Fees. In any litigation, arbitration or court proceeding
between the Company and the Warrantholder relating hereto, the prevailing party
shall be entitled to attorneys’ fees and expenses and all costs of proceedings
incurred in enforcing this Warrant. For the purposes of this Section 12(e),
attorneys’ fees shall include without limitation fees incurred in connection
with the following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.
     (f) Severability. In the event any one or more of the provisions of this
Warrant shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Warrant shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.
     (g) Notices. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication that is required, contemplated, or permitted under this Warrant or
with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (i) the day of transmission by facsimile or hand delivery if
transmission or delivery occurs on a business day at or before 5:00 pm in the
time zone of the recipient, or, if transmission or delivery occurs on a
non-business day or after such time, the first business day thereafter, or the
first business day after deposit with an overnight express service or overnight
mail delivery service; or (ii) the third calendar day after deposit in the
United States mails, with proper first class postage prepaid (provided, that any
Advance Request shall not be deemed received until Lender’s actual receipt
thereof), and shall be addressed to the party to be notified as follows:

 



--------------------------------------------------------------------------------



 



If to Warrantholder:
[______________________________________]
(i) If to the Company:
ANTHERA PHARMACEUTICALS, INC.
Attention: Chief Financial Officer
25801 Industrial Blvd., Suite B
Hayward, CA 94545
Facsimile: (510) 856-5597
Telephone: (510) 856-5600
or to such other address as each party may designate for itself by like notice.
     (h) Entire Agreement; Amendments. This Warrant constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersede and replace in their entirety any prior proposals,
term sheets, letters, negotiations or other documents or agreements, whether
written or oral, with respect to the subject matter hereof (including Lender’s
proposal letter dated February 10, 2011). None of the terms of this Warrant may
be amended except by an instrument executed by each of the parties hereto.
     (i) Headings. The various headings in this Warrant are inserted for
convenience only and shall not affect the meaning or interpretation of this
Warrant or any provisions hereof.
     (j) Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed (or had an opportunity to discuss) with its counsel
this Warrant and, specifically, the provisions of Sections 12(n), 12(o), 12(p),
12(q) and 12(r).
     (k) No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Warrant. In the event an ambiguity or
question of intent or interpretation arises, this Warrant shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Warrant.
     (l) No Waiver. Except for the requirement that this Warrant be exercised
(or be deemed exercised), if at all, during the Warrant Term, no omission or
delay by Warrantholder at any time to enforce any right or remedy reserved to
it, or to require performance of any of the terms, covenants or provisions
hereof by the Company at any time designated, shall be a waiver of any such
right or remedy to which Warrantholder is entitled, nor shall it in any way
affect the right of Warrantholder to enforce such provisions thereafter.
     (m) Survival. All agreements, representations and warranties contained in
this Warrant or in any document delivered pursuant hereto shall be for the
benefit of Warrantholder and shall survive the execution and delivery of this
Warrant and the expiration or other termination of this Warrant.
     (n) Governing Law. This Warrant has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by
Warrantholder in the State of California. Delivery of Common Stock to
Warrantholder by the Company under this Warrant is due in the State of
California. This Warrant shall be governed by, and construed and

 



--------------------------------------------------------------------------------



 



enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.
     (o) Consent to Jurisdiction and Venue. All judicial proceedings arising in
or under or related to this Warrant may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Warrant, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in Santa Clara County, State of
California; (b) waives any objection as to jurisdiction or venue in Santa Clara
County, State of California; (c) agrees not to assert any defense based on lack
of jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Warrant.
Service of process on any party hereto in any action arising out of or relating
to this Warrant shall be effective if given in accordance with the requirements
for notice set forth in Section 12(g), and shall be deemed effective and
received as set forth in Section 12(g). Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
either party to bring proceedings in the courts of any other jurisdiction.
     (p) Mutual Waiver of Jury Trial. Because disputes arising in connection
with complex financial transactions are most quickly and economically resolved
by an experienced and expert person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY. This waiver extends to all such Claims, including Claims that involve
Persons other than the Company and Warrantholder; Claims that arise out of or
are in any way connected to the relationship between the Company and
Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Warrant.
     (q) Arbitration. If the Mutual Waiver of Jury Trial set forth in Section
12(p) is ineffective or unenforceable, the parties agree that all Claims shall
be submitted to binding arbitration in accordance with the commercial
arbitration rules of JAMS (the “Rules”), such arbitration to occur before one
arbitrator, which arbitrator shall be a retired California state judge or a
retired Federal court judge. Such proceeding shall be conducted in San Francisco
County, California, with California rules of evidence and discovery applicable
to such arbitration. The decision of the arbitrator shall be binding on the
parties, and shall be final and nonappealable to the maximum extent permitted by
law. Any judgement rendered by the arbitrator may be entered in a court of
competent jurisdiction and enforced by the prevailing party as a final judgment
of such court.
     (r) Prearbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.
     (s) Counterparts. This Warrant and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 



--------------------------------------------------------------------------------



 



     (t) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Warrantholder by
reason of the Company’s failure to perform any of the obligations under this
Warrant and agree that the terms of this Warrant shall be specifically
enforceable by Warrrantholder. If Warrantholder institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that Warrantholder has an adequate remedy at law, and such person shall
not offer in any such action or proceeding the claim or defense that such remedy
at law exists.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be
executed by its officers thereunto duly authorized as of the Effective Date.

          COMPANY:  ANTHERA PHARMACEUTICALS, INC.
      By:           Name:   Christopher P. Lowe        Title:   Chief Business
Officer and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



          WARRANTHOLDER:   [________________________________________]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

To:    ANTHERA PHARMACEUTICALS, INC. (the “Company”)   (1)   The undersigned
Warrantholder hereby elects to purchase [_______] shares of the Common Stock of
the Company, pursuant to the terms of that certain Warrant Agreement, dated as
of March 25, 2011, between the Company and the Warrantholder (the “Warrant”),
and [CASH PAYMENT: tenders herewith payment of the Purchase Price in full,
together with all applicable transfer taxes, if any.] [NET ISSUANCE: elects
pursuant to Section 3(a) of the Warrant to effect a Net Issuance.]   (2)  
Please issue a certificate or certificates representing said shares of Common
Stock in the name of the Warrantholder or in such other name as is specified
below.

          WARRANTHOLDER: 


__________________________________________________

(Name)

__________________________________________________
(Address)

[__________________________________________________]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
ACKNOWLEDGMENT OF EXERCISE
The undersigned, as representative of Anthera Pharmaceuticals, Inc. (the
“Company”), hereby acknowledges receipt of the “Notice of Exercise” from
[_____________________] (the “Warrantholder”), to purchase [____] shares of the
Common Stock of the Company, pursuant to the terms of that certain Warrant
Agreement, dated as of March 25, 2011, between the Company and the Warrantholder
(the “Warrant”), and further acknowledges that [______] shares remain subject to
purchase under the terms of the Warrant.

          COMPANY:  ANTHERA PHARMACEUTICALS, INC.
      By:           Title:          Date:       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TRANSFER NOTICE
FOR VALUE RECEIVED, that certain Warrant Agreement, dated as of March 25, 2011,
between Anthera Pharmaceuticals, Inc., as the Company, and [______________], as
the Warrantholder (the “Warrant”), and all rights evidenced thereby are hereby
transferred and assigned to
__________________________________________________
(Please Print)
whose address is ____________________________________
__________________________________________________
Dated: ________________________________
Holder’s Signature: _____________________
Holder’s Address: ______________________

_____________________________________
Signature Guaranteed: ________________________
NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 